UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCAL HONDA,

                              Plaintiff,

                     -against-                                       19-CV-10661(CM)

                                                        ORDER DIRECTING PAYMENT OF FEE
MAURO VIEIRA, EMBASSADOR OF THE
                                                          OR AMENDED IFP APPLICATION
BRAZILIAN MISSION IN THE UN.S., ET
AL.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a fully completed and

signed in forma pauperis (IFP) application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff states, for example, that he is employed and earns $2500 monthly.

He fails to respond to many of the questions on the IFP application. Thus, it appears that Plaintiff

may have sufficient funds to pay the filing fees for this action, and the Court is unable to grant

Plaintiff’s application to proceed IFP.

        Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 19-CV-10661 (CM) and address the

deficiencies indicated above by providing facts to establish that he is unable to pay the filing

fees.
       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. No summons shall issue at this time. If Plaintiff

fails to comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 21, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
